DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/03/2021 has been entered.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-20 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Omi, US Pub No. 20150237246 in view of Ouchi et al., Japan Pub No. JP 2004057255.

As to claim 1 Omi discloses an eye tracking device for detection of a visual behavior of a person, said eye tracking device comprising: 
an illuminator for illuminating an eye of the person (Fig. 3: 15; [0033]); 
an imaging device for detecting light reflected by the eye of the person (Fig. 3: 10; [0033]-[0034]).
Omi fails to disclose a cover being a single component and having a first surface opposite the eye of the person and a second surface opposite and parallel to the first surface for covering the illuminator and the imaging device, the cover comprising a light leak prevention structure formed of a single material permeable to light rays emitted from the illuminator and configured to direct the light rays reflected between the first surface and the second surface away from the imaging device, the first surface being flat and smooth and having only a single plane opposite the illuminator and the imaging device.  
However, in an analogous art, Ouchi discloses a cover being a single component and having a first surface opposite and parallel to the external and a second surface opposite the first surface for covering the illuminator and the imaging device, the cover comprising a light leak prevention structure formed of a single material permeable to light rays emitted from the illuminator and configured to direct the light rays reflected between the first surface and the second surface away from the imaging device, the first surface being flat and smooth and having only a single plane opposite the illuminator and the imaging device (Fig. 3; [0017]-[0020] – cover 11 is a single transparent material (see [0012]) has comprises projection 13, a light leak prevention structure that directs light rays away from image sensor 3).
It would have been obvious to a skilled artisan at the time the invention was effectively filed to modify the system of Omi with the teachings of Ouchi, the motivation being to provide a cover structure that prevents light leakage from illuminator to imaging sensor in a cost effective manner (see Ouchi [0007]).  While Ouchi describes a different type of device, the skilled artisan would understand that the solution for preventing light leakage described by Ouchi would be relevant to the imaging device of Omi, which could be advantageously modified using these teachings.  

As to claim 2 Ouchi discloses that the light leak prevention structure is provided by at least one of a shape, contour, orientation or texture of the second surface of the cover that is different to at least one of a shape, contour, orientation and texture of an adjacent surface section (Fig. 3 and its description).  

As to claim 3 Ouchi discloses that the second surface of the cover comprises a directing surface section configured to direct or refract the light rays into directions away from the imaging device and into directions causing further reflections or refractions away from the imaging device (Fig. 3 and [0017] – projection 13 directs light away from the imaging device).  

As to claim 4 Ouchi discloses that the directing surface section is provided on at least one of a protrusion or a recess of the second surface of the cover (Fig. 3: 13).  

As to claim 5 Ouchi disclose that the light leak prevention structure comprises a light blocking layer arranged on or attached to the second surface of the cover, wherein the light blocking layer is impermeable to the light rays emitted from the illuminator (Fig. 3 – endoscope elements adjacent to the internal projection 13 are light blocking layers attached to the cover’s projection 13).  

As to claim 6 Ouchi discloses that the directing surface extends along the cover in one of a linear and curved manner (Fig. 3: 13).  

As to claim 7 Ouchi discloses that the light leak prevention structure is provided by a plurality of surface sections, wherein said surface sections are arranged symmetrically relative to the imaging device (Fig. 3: 13 – a circular projection shape consists of a plurality of surfaces).  

As to claim 8 Ouchi discloses that the directing surface section faces the illuminator and the imaging device and is formed on the second surface of the cover (Fig. 3: projection 13 is internal, thus faces the illuminator and imaging device).  

As to claim 9 Ouchi discloses that the at least one of a protrusion or the recess of the second surface of the cover has a curved shape in a direction orthogonal to a cross section of the protrusion or the recess (Fig. 13: 13).  

As to claim 10 Omi discloses that the imaging device is configured to record the eye of the person and comprises a camera, a lens, and an optical sensor ([0034]).  

As to claim 11 Omi discloses that the imaging device is separated from the illuminator by a shield structure that is impermeable to the light rays emitted from the illuminator and sealed to the second surface of the cover ([0043] – insertion hole 64).  

As to claim 12 Ouchi discloses that the light leak prevention structure is adapted to dimensions and a position of the imaging device relative to the cover, the dimensions and position of the illuminator relative to the cover, and the dimensions and the position of the imaging device relative to the dimensions and the position of the illuminator (Fig. 1-3 and their description).  

	As to claim 13 Omi discloses that the illuminator is configured to emit infrared light, or near-infrared light, and wherein the illuminator comprises a plurality of light sources symmetrically arranged relative to the imaging device ([0035], Fig. 3).  

	As to claim 14 the system of Omi and Ouchi discloses that the light leak prevention structure is permeable to infrared light, or near infrared light, and impermeable to visible light (Omi [0044]) and wherein the cover is made of a plastic material (Ouchi [0012]).

	As to claim 15 the system of Omi and Ouchi discloses a cover device for an eye tracking device (Omi [0043] – see rejection of claim 1), said cover device comprising: 
a cover being a single component and having a first surface and a second surface opposite and parallel to the first surface for covering an illuminator and an imaging device arrangeable adjacent to the cover, the first surface being flat and smooth and having only a single plane opposite the illuminator and the imaging device, and a light leak prevention structure formed of a single material permeable to light rays emitted from the illuminator and configured to direct the light rays reflected between the first surface and the second surface away from the imaging device (Ouchi Fig. 1-3; [0017]-[0020] – cover 11 is a single transparent material (see [0012]) has comprises projection 13, a light leak prevention structure that directs light rays away from image sensor 3).  

As to claim 16 Ouchi discloses that the protrusion has one of a convex, prismatic, and triangular cross sectional shape (Fig. 3: 13 – projection 13 is convex when viewed from the interior of the device).  

As to claim 17 Ouchi discloses that the recess has one of a concave, prismatic, and triangular cross sectional shape (Fig. 3: 13 the projection can likewise be considered concave when viewed from the exterior).  

As to claims 18-20 see rejection of claims 1-3, respectively.

As to claim 23 Ouchi discloses that the directing surface section is provided on at least one of a protrusion or a recess of the second surface of the cover (Fig. 3: 13).  

As to claim 24 Ouchi discloses that the light leak prevention structure comprises a light blocking layer arranged on or attached to the second surface of the cover, wherein the light blocking layer is impermeable to the light rays emitted from the illuminator (Fig. 3 – endoscope elements adjacent to the internal projection 13 are light blocking layers attached to the cover’s projection 13).  

Relevant Prior Art
Attention is drawn to Figures 1-7 of Ouchi et al., Japan Pub No. 2004049793, a translation of which is provided with this Office action.  This reference describes a light leakage solution that appears relevant to Applicant’s invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HANCE whose telephone number is (571)270-5319.  The examiner can normally be reached on M-F 11:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571) 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J HANCE/Primary Examiner, Art Unit 2423